¶44 Sanders, J.
(concurring) — I am troubled by the majority’s claim (echoed in Justice Chambers’ concurrence at 319-20) that
It is a fundamental principle of our system of government that the legislature has plenary power to enact laws, except as limited by our state and federal constitutions. Each duly elected legislature is fully vested with this plenary power.
Majority at 290.
*309¶45 I understand the majority’s view to be that the state legislature is virtually unrestrained except insofar as the legislative action countervenes some express prohibition in the state constitution. Although this claim has been repeated by rote in several of our decisions, I am unable to find a single one that explains its rationale, much less critically examines its premise. I challenge the majority to either do so here or dispense with this careless rhetoric.
¶46 The assertion seems to be based on an erroneous presumption that state governments have inherent powers — a presumption that contradicts the basic premise of all American governance that all power resides in the people except insofar as it has been delegated to the government. As such, the claim flies in the face of article I, section 1 of the state constitution, which plainly and expressly provides:
All political power is inherent in the people, and governments derive their just powers from the consent of the governed, and are established to protect and maintain individual rights.
This section hardly evidences our state government has the inherent power to do anything. Rather, it stands for precisely the opposite.28
¶47 Our majority also appears to be oblivious to the basic tenet of the American Revolution, which forcefully rejected the European model of unlimited government. Prior to Washington’s statehood, our Territorial Supreme Court construed language in the Oregon Organic Act which granted to the territorial legislature “a legislative power extending to ‘all rightful subjects of legislation, not inconsistent with the Constitution and laws of the United States’ (9 stat. 325, s. 16).” Maynard v. Valentine, 2 Wash. Terr. 3, 14, 3 P. 195 (1880). The court reasoned, “The language of the Organic Act, declaring that the legislative power shall extend to all rightful subjects of legislation, implies *310that there are some subjects of legislation that are not rightful.” Id. Pertinent to the issue at hand, the Territorial Supreme Court eloquently described the foundation principle of American governance:
A legislature with undefined powers has all legislative powers. It can lay down the laws in every direction, moulding all persons and things, and each particular person and thing conclusively to what it says, determining absolutely and finally every question by its fiat. Its voice is the voice of the governing power, and the voice of the governing power is the voice of God. From that there is no appeal. Great Britain’s Parliament is an example of such a Legislature. . . . American legislatures are different, simply because limited. Higher legislation than any one of them is capable of has at one breath called them into being and circumscribed their activities. The National and State legislatures have their bounds set by what the people have enacted in the National and State constitutions.
Id. at 13-14.
¶48 Therefore I think it is fair to say not only is the majority’s claim inconsistent with the text of our state constitution but profoundly un-American in theory as well. As Chief Justice Chase opined, “To maintain that our federal, or state legislature possesses such powers, if they had not been expressly restrained; would, in my opinion, be a political heresy, altogether inadmissible in our free republican governments.” Calder v. Bull, 3 U.S. (3 Dall.) 386, 388-89, 1 L. Ed. 648 (1798).
¶49 The majority’s unexamined claim in reality invites a totalitarian regime and is inconsistent with the founders’ understanding of the social compact.
I cannot subscribe to the omnipotence of a state legislature, or that it is absolute and without control; although its authority should not be expressly restrained by the constitution, or fundamental law of the state. . . . The purposes for which men enter into society will determine the nature and terms of the social compact; and as they are the foundation of the legislative power, they will decide what are the proper objects of it. . . . *311There are acts which the federal, or state legislature cannot do, without exceeding their authority.
Id. at 387-88.
¶50 But the majority’s claim on its face purports that the legislature may do virtually anything except where restrained by a Declaration of Rights. This has never been our system, as we have often observed even the constitutionally undefined police power is not itself without limits.
“It is to be observed, therefore, that the police power of the government, as understood in the constitutional law of the United States, is simply the power of government to establish provisions for the enforcement of the common as well as civil-law maxim, sic utere tuo ut alienum non laedas .... ‘it being of universal application, it must of course be within the range of legislative action to define the mode and manner in which every one may so use his own as not to injure others.’Any law which goes beyond that principle, which undertakes to abolish rights, the exercise of which does not involve an infringement of the rights of others, or to limit the exercise of rights beyond what is necessary to provide for the public welfare and the general security, cannot be included in the police power of the government. It is a governmental usurpation, and violates the principles of abstract justice, as they have been developed under our republican institutions.”
City of Seattle v. Ford, 144 Wash. 107, 111, 257 P. 243 (1927) (quoting 1 Christopher G. Tiedeman, A Treatise on State and Federal Control of Persons and Property in the United States 4 (1900)); see also Karasek v. Peier, 22 Wash. 419, 426-27, 61 P. 33 (1900) (“[A]ny provision or regulation of the use and enjoyment of land by the owner which is not limited to the prevention of nuisances is opposed to constitutional principles; and the power of the legislature to prohibit nuisances is confined to the prohibition or regulation of such acts as violate, or materially interfere with, the rights of others.”).
¶51 I also note with alarm the seditious doctrine sometimes embraced by our majority that even our Declaration of Rights is itself trumped by exercise of the state’s police power, a power which a majority of my colleagues seems to *312believe with their newfound wisdom has no limits whatsoever.29 For example article I, section 24 of our constitution, protecting the right to bear arms, was an early casualty of this view as many cases purport to hold that the right to bear arms, although constitutionally guaranteed,30 is subject to reasonable regulation under the police power. See, e.g., City of Seattle v. Montana, 129 Wn.2d 583, 593, 919 P.2d 1218 (1996). Additionally our constitutional guaranties of religious liberty, also secured in very absolute terms by article I, section 11 of our constitution, are similarly subordinated to the police power. See Open Door Baptist Church v. Clark County, 140 Wn.2d 143, 167, 995 P.2d 33 (2000). This caused the alarm to be sounded in another context:
So what is next? Privacy? Press? Speech? Assembly? Can it not be argued that these are also at the mercy of the police power — a power which some argue only ends with the declaration of rights, but now predominates over even that? I am reminded of the prophecy of our first supreme court justice, Theodore Stiles, that the ever-expanding notions of “police power” are “liveries of heaven, stolen to serve the devil in.”
Richard B. Sanders, Battles for the State Constitution: A Dissenter’s View, 37 Gonzaga L. Rev. 1, 7 (2001-02).
¶52 The view that the federal Bill of Rights or state Declaration of Rights is subject to the otherwise legitimate government action is plainly inconsistent with the fundamental theory of American governance. The Federalist No. 84, authored by Alexander Hamilton, defended the proposed Constitution of 1787 against the principal attack that it failed to contain a Bill of Rights. Hamilton countered that a Bill of Rights was
*313not only unnecessary in the proposed constitution, but would even be dangerous. They would contain various exceptions to powers which are not granted; and on this very account, would afford a colourable pretext to claim more than were granted. For why declare that things shall not be done which there is no power to do? Why, for instance,. should it be said, that the liberty of the press shall not be restrained, when no power is given by which restrictions may be imposed?
The Federalist No. 84, at 579 (Alexander Hamilton) (Jacob E. Cooke ed., 1961) (emphasis added). So, to put it another way, the Bill of Rights, or Declaration of Rights, properly understood, is an enumeration of exceptions to what the government may otherwise legitimately do. Yet our majority rejects this view to virtually nullify the only purpose of a Declaration of Rights by claiming it is subordinate to an otherwise almost unlimited exercise of the police power, which removes any restraint at all to the claimed “inherent” and infinite “plenary power” of the legislature.
¶53 Fundamentally, when a majority of our court claims that our state legislature has “plenary power to enact laws, except as limited by our state and federal constitutions,” it departs from the founding principle that governments may legitimately perform only those activities which are delegated by the sovereign people. Moreover, the majority seems most willing to even subordinate express constitutional exceptions enumerated in the Declaration of Rights and elsewhere to the omnipotent power of the “plenary” state.
¶54 I fear for our Republic each step the majority takes toward achieving its counterrevolutionary premise. One cries outrage when the majority purports to recognize “a fundamental principle of our system of government,” which is in reality absolutely antithetical to those true principles of our Republic, which are indeed fundamental.
¶55 Aside from that, I concur in the remainder of the majority’s opinion.
J.M. Johnson, J., concurs with Sanders, J.

 This analysis has been undertaken in greater depth in Richard B. Sanders & Barbara Mahoney, Restoration of Limited State Constitutional Government: A Dissenter’s View, 59 N.Y.U. Ann. Surv. Am. L. 269, 280 (2003).


 See, e.g., CLEAN v. State, 130 Wn.2d 782, 806, 928 P.2d 1054 (1996), where it is contended even the construction of a baseball stadium is an exercise of the police power. According to Professor Hugh Spitzer, “This broad definition of the police power appears overinelusive and thus not analytically useful.” Hugh D. Spitzer, Municipal Police Power in Washington State, 75 Wash. L. Rev. 495, 506 (2000).


 “Although the constitutional right to bear arms is not unlimited in scope, within its scope that right is absolute.” State v. Schelin, 147 Wn.2d 562, 579, 55 P.3d 632 (2002) (Sanders, J., dissenting).